Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
this 7th day of September 2007, by and between Jonathan Swain (hereinafter
referred to as “Employee”) and Peninsula Gaming, LLC, a Delaware limited
liability company (hereinafter referred to as “Employer”).

WHEREAS, Employer and Employee are parties to an Employment Agreement, dated
July 14, 2004 (the “Original Agreement”), and desire to enter into this amended
and restated employment agreement on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the promises made in this Agreement and for
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged by the parties, and intending to be legally bound hereby, the
parties hereby agree that, effective as of the date hereof, the Original
Agreement be, and hereby is, amended and restated in its entirety as set forth
below:

1.  TERM OF AGREEMENT.  The term of this Agreement shall be for an initial three
(3) year period commencing July 14, 2004 through July 13, 2007 (the “Initial
Term”) and shall be renewed for an additional three (3) year period commencing
July 14, 2007 through July 13, 2010 (the “Renewal Term”).  No later than ninety
(90) days prior to the expiration of the Term, Employer shall notify Employee
whether this Agreement will be extended beyond the Renewal Term.  In the event
Employer requests that Employee continue his employment after the expiration
date of any applicable term (the “Extended Term”), the parties agree to
immediately negotiate the provisions of the Extended Term in good faith;
provided, however, that if the negotiations for the Extended Term are not
completed by the expiration date of the Renewal Term, Employee may elect to
continue his employment during the completion of the negotiations under the same
terms and conditions as contained in this Agreement.  The minimum period for any
Extension Term shall be one (1) year (the Initial Term, the Renewal Term, the
Extended Term, together with any subsequent renewal period, hereinafter referred
to as the “Term”).

2.  TERMINATION.  This Agreement may be terminated at any time before any
expiration date by the agreement of the parties, and may be terminated by
Employee upon ninety (90) days advance written notice to the Chief Executive
Officer of Employer (the “CEO”).  In the event that this Agreement is terminated
by Employee upon ninety (90) days advance written notice, Employee shall be
entitled to continue receiving his base salary for so long as Employee is
permitted to and actually continues to render services to Employer during the
ninety (90) day period following such notice.  If Employee is directed by
Employer to cease work prior to expiration of the ninety (90) day period (a
“Mutual Termination”), Employee shall nevertheless be entitled to receive his
regular salary for the ninety (90) day period.  In addition, this Agreement may
be terminated by Employer immediately upon the occurrence of any of the
following events: (a) Employee’s death, (b) Employee becoming physically or
mentally disabled (a “Disability”), which Disability renders Employee unable to
perform, as certified by a mutually agreeable competent medical physician, a
substantial portion of Employee’s duties hereunder for a continuous period of
sixty (60) days or a total of ninety (90) days in any three hundred sixty-


--------------------------------------------------------------------------------


five (365) day period, (c) Employee’s commission of an act of embezzlement,
fraud, misappropriation against Employer, (d) Employee’s conviction of, or entry
of a plea of guilty or nolo contendere or its equivalent of, a felony,
(e) Employee’s continued negligence or failure to discharge Employee’s duties or
responsibilities or the repeated taking of any action prohibited by Employee’s
immediate supervisor, the managing member or the board of managers of Employer,
(f) Employee’s being under the influence of illegal drugs or chronic alcohol
abuse while performing his duties hereunder, (g) the revocation, suspension for
more than thirty (30) days or voluntary relinquishment of any gaming license
necessary for the performance of Employee’s duties hereunder, or (h) Employee’s
breach or violation of any material term or material provision of this Agreement
(clauses (a) through (h) collectively, “Cause”); provided, however, that, in the
case of clauses (e), (f), (g) or (h) above, Employee shall be entitled to a
detailed explanation of the offense.  Employer shall provide thirty (30) days
notice of termination, during which thirty (30) day period Employee shall have
the right to remedy any such breach or default, but in no event will Employee be
entitled to more than one thirty (30) day notice for breach of violation of the
same offense; subsequent commission of the same offense shall warrant immediate
termination.  In the event of a termination of this Agreement by Employer
without Cause (other than in connection with a Mutual Termination or a
termination of employment upon a Change of Control (as defined below)), during
the Term of this Agreement, Employee shall be entitled to receive (A) as
severance pay the greater of (a) the balance of base compensation due to
Employee for the remainder of the Term or (b) twelve month’s base compensation,
which payments shall be made as they would otherwise have become due under the
payroll schedule of Employer, (B) the immediate payment for the value of all
Granted Units (as defined below) previously vested, as described in paragraph
4(b) below and (C) a prorated share of the cash bonus to which Employee
otherwise would be entitled had Employee’s employment continued to the end of
the then current calendar, as provided in paragraph 4(a); provided, however,
that as a condition of receiving any severance payments under this Agreement,
Employee will be required to execute a settlement and general release of claims
against Employer, its officers, managers, members, agents, employees, successors
and assigns, for matters arising out of or relating to Employee’s employment
with Employer, in form and substance reasonably satisfactory to the Employer.

3.  DUTIES.  Employee shall carry out the duties and responsibilities as the
Chief Operating Officer of Employer (the “COO”).  Employee shall have a direct
reporting relationship to the CEO.  Employee’s duties shall include the
authority to hire, supervise, discipline and terminate employees of Employer,
provided, however, terminations of department head level employees shall be with
the consent of the CEO.  Employee shall devote Employee’s full business time,
attention and ability to the business and affairs of Employer and shall comply
with all of Employer’s policies and codes of conduct, a copy of which has been
provided to Employee.  Employee shall use his best efforts to carry out
Employee’s responsibilities as the COO faithfully and efficiently in a
professional manner.  Employer acknowledges and agrees that Employee, in his
sole discretion, shall set Las Vegas, Nevada or Iowa as the location that
Employee works in for carrying out his duties as the COO under this Agreement,
provided, however, it is understood that the headquarters and the executive
offices of Employer shall be located in Dubuque, Iowa.

2


--------------------------------------------------------------------------------


Employee shall not provide any consulting or other services to third parties,
that are related to the gaming industry without Employer’s prior consent, which
consent shall not be unreasonably withheld or delayed; provided, that such
consent may be withheld in Employer’s sole discretion in the event that such
consulting or other services would interfere with the performance of Employee’s
duties as the COO under this Agreement or would result in a breach by Employee
of the non-competition or non-disclosure agreements set forth in Section 8 of
this Agreement.

4.  COMPENSATION AND BENEFITS.

a.             Employee shall be paid by Employer as compensation for his
services for the twelve (12) month period commencing on the date hereof the base
annual salary of four hundred and forty thousand dollars ($440,000), payable in
accordance with the payroll policy of Employer, less such deductions or amounts
to be withheld as shall be required by applicable law and regulations or as
elected by Employer for any employee benefit plans of Employer.  Employee’s base
annual salary shall be reviewed on January 1st of each year and adjusted upward
annually by not less than five percent (5%) of the prior year’s compensation. 
In addition to the base salary, upon January 1st of each year of service with
the Employer, Employee shall be entitled to receive a cash bonus payable by the
Employer based on Employee’s performance during the previous calendar year,
which bonus shall be consistent with past practices and/or the bonus plan in
place for similarly situated executive officers of the Employer and, in any
event, no less than $100,000 per year.

b.             During the Initial Term, Employee was issued profits interests of
Peninsula Gaming Partners, LLC, a Delaware limited liability company (“PGP”),
representing 6% of PGP’s outstanding units on a fully diluted basis (the
“Granted Units”).  Upon any termination of this Agreement or of Employee’s
employment with Employer hereunder for any reason, all Granted Units that shall
have vested in accordance with their terms shall, upon the request of Employee,
and subject to any financing arrangements of Employer or any of its direct and
indirect subsidiaries, be redeemed by PGP for cash at the fair market value
thereof (as determined below), within ninety (90) days of the date of such
request.  For the purpose of determining “fair market value” in connection with
any redemption hereunder, “fair market value” shall be determined by the Board
of Managers of PGP (the “Board”) in its reasonable discretion, provided,
however, that if Employee in good faith disagrees with the determination of the
Board and communicates such disagreement in writing to the Board not later than
three (3) business days after receipt of such determination, and during the
following ten (10) business day period Employee and the Board are unable to
mutually agree on a fair market value, Employee shall be entitled to select an
independent appraiser, reasonably acceptable to Employer to determine such fair
market value, which determination shall be final and binding on the parties.  If
the determination of the independent appraiser selected by the parties differs
in an amount greater than 10% of the initial determination of the Board, then
the cost of such appraisal shall be borne by Employer, otherwise such cost shall
be borne by Employee.

3


--------------------------------------------------------------------------------


c.             To the extent not inconsistent with Employee’s status as a
salaried employee under a continuing contract, Employee shall, during the
continuation of Employee’s employment by Employer hereunder, be entitled to all
benefits accorded executive officers of Employer in accordance with the terms of
Employer’s personnel policies, including a deferred compensation plan to be
implemented by Employer.  At a minimum, benefits shall include health insurance
and a life insurance policy from an AM Best A rated company for the face amount
of one million dollars ($1,000,000).

d.             Employer shall promptly reimburse Employee for reasonable
out-of-pocket housing and lodging expenses in Iowa incurred in connection with
the fulfillment of Employee’s obligations to Employer hereunder.  Further,
Employee shall be entitled to three (3) weeks of paid vacation for each year of
the Term.

e.             If Employee’s employment hereunder is terminated for any reason,
then, promptly after such termination, Employer shall pay to Employee, in
addition to any other amounts payable to Employee hereunder, a cash bonus in an
amount equal to a total of one hundred eighty thousand dollars ($180,000);
provided, however, that as a condition of receiving such payment, Employee will
be required to execute a settlement and a general release of claims against
Employer in form and substance reasonably satisfactory to the Employer.

5.  SALE OF EMPLOYER’S BUSINESS.  In the event a Change of Control is
consummated at any time during the Term of this Agreement, Employee shall be
entitled to receive an amount equal to (i) twelve (12) months’ pay based on the
annual compensation provided to Employee pursuant to Section 4(a), including all
benefits accrued as of such date and (ii) the average of the bonuses received in
the two calendar years immediately preceding the calendar year in which the
Change of Control occurred.

For purposes of this Agreement, a “Change of Control” of Employer shall be
deemed to occur when (i) any “person” as defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and as used in
Section 13(d) and 14(d) thereof, including a “group” as defined in Section 13(d)
of the Exchange Act (but excluding Employee or any affiliate of Employee, PGP,
any affiliate (as defined in Rule 405 promulgated under the Securities Act of
1933 (an “Affiliate”) of PGP or any employee benefit plan sponsored or
maintained by PGP or any Affiliate of PGP (including any trustee of such plan
acting as trustee)) becomes the “beneficial owner” (as defined in Rule 13(d)(3)
under the Exchange Act), directly or indirectly, of equity interests of Employer
representing 25% or more of the combined voting power of Employer’s then
outstanding equity interests; or (ii) any merger or consolidation of Employer
with or into any person or entity or any sale, transfer or other conveyance,
whether direct or indirect, of all or substantially all of the assets of
Employer and/or its subsidiaries, on a consolidated basis, in one transaction or
a series of related transactions, if, immediately after giving effect to such
transaction(s), any “person” or “group” (as such terms are used for purposes of
Sections 13(d) and 14(d) of the Exchange Act, whether or not applicable) is or
becomes the “beneficial owner,” directly or indirectly, of more than 50% of the
total voting power in the aggregate of the outstanding voting equity interests
of the transferee(s) or surviving entity or entities.

4


--------------------------------------------------------------------------------


6.  INDEMNIFICATION.  Employer shall indemnify, defend, hold and save Employee,
his heirs, administrators or executors and each of them harmless from any and
all actions and causes of action, claims, demand, liabilities, losses, damages
or expenses, of whatsoever kind and nature, including judgments, interest and
reasonable attorney’s fees and all other reasonable costs, expenses and charges
which Employee, his heirs, administrators or executors and each of them shall or
may at any time or from time to time, subsequent to the effective date of this
Agreement, sustain or incur, or become subject to by reason of any claim or
claims against Employee, his heirs, administrators or executors and each of them
while acting within the scope of his employment, except for gross negligence,
misconduct or criminal acts or omissions on the part of Employee, and provided
that Employee, his heirs, administrators or executors or one of them properly
and promptly notifies Employer of adverse claims or threatened or actual
lawsuits.  Employee, his heirs, administrators or executors as appropriate,
shall provide complete cooperation to Employer, its attorneys and agents in such
case to the extent possible.  This indemnity shall extend to any potential claim
by Station Casinos, Inc., the former employer of Employee, based upon Employee’s
early termination of his employment relationship with that company or the
covenants contained in that employment agreement.

7.  CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICITATION.

a.  Both parties acknowledge that Employee’s position is one of considerable
responsibility and requires considerable training, relationships and contacts
with customers, clients and potential customers and clients, and experience that
it will take a substantial amount of Employer’s time to replace an employee who
has received such training, relationships, contacts and experience as are
typically afforded by Employer.

b.  As a condition of employment and continued employment of Employee by
Employer, the parties mutually agree that confidentiality is required in
connection with the business of Employer and in connection with the operations
and the names of Employer’s customers and clients, and that accordingly, it is
vital that Employer be protected from direct or indirect competition from key
employees whose employment might be terminated by or from Employer, said
protection required during employment and for a reasonable period of time after
termination thereof.

c.  It is hereby agreed by and between the parties that, as a part of the
valuable consideration of the employment and continued employment of Employee by
Employer:

(1)  That Employee shall treat and keep secret all matters relating directly or
indirectly to the business of Employer, including but not limited to, the
content of all manuals, memoranda, production, marketing, promotional and
training materials, financial statements, sales and operations records, business
methods, systems and forms, production records, billing rates, cost rates,
employee salaries and work histories, customer and client lists, mailing lists,
processes, inventions, formulas, job production and cost records, special terms
with customers and clients or any other information relative to the past,
present or prospective customers and operations as completely confidential
information entrusted to him solely for use in his capacity as an employee of
Employer.  Employee further agrees not to keep and/or use any papers, records,
or any information whatsoever

5


--------------------------------------------------------------------------------


relative to any of the matters referred to in the preceding sentence, nor shall
Employee furnish, make available or otherwise divulge such information to any
person during or after his employment by Employer, unless specifically
instructed to do so in writing signed by the CEO.

(2)  That if for any reason Employee shall voluntarily, or involuntarily,
terminate his employment or Employer shall terminate Employee, it is
specifically agreed and understood that Employee, for a period of one (1) year
from the date of termination, shall not, within a radius of fifty (50) miles of
Dubuque, Iowa, Opelousas, Louisiana, Northwood, Iowa and/or any other gaming
entities operated by the Employer (the “Territories”), directly or indirectly
engage in, be interested in, or in any manner whatsoever be connected with any
casino or racino located within the Territories.  The Territories shall not
include the State of Nevada.  To the contrary notwithstanding, this covenant
against non-competition shall not extend beyond the normal expiration of the
Term or Extended Term, as may be applicable, of this Agreement.

(3)  That if for any reason Employee shall voluntarily or involuntarily
terminate his employment or Employer shall terminate Employee, it is
specifically agreed and understood that Employee, for a period of one (1) year
from the date of termination, shall not, directly or indirectly, in any capacity
whatsoever, hire or solicit for employment any current employee of Employer.

8.  ENTIRE AGREEMENT; SUCCESSORS AND ASSIGNS.  This Agreement contains the
entire agreement of the parties and there are no other promises or conditions in
any other agreement whether oral or written.  This Agreement supersedes any
prior written or oral agreement between the parties.

9.  AMENDMENTS.  This Agreement may be modified or amended, if the amendment is
made in writing and is signed by both parties.

10.  SEVERABILITY.  If any provision of this Agreement shall be held to be
invalid or unenforceable for any reason, the remaining provisions shall continue
to be valid and enforceable.  If a court finds that any provision of this
Agreement is invalid or unenforceable, but that by limiting such provision it
would become valid and enforceable, then such provision shall be deemed to be
written, construed and enforced as so limited.

11.  WAIVER OF CONTRACTUAL RIGHT.  The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that party’s right to subsequently enforce and compel strict compliance with
every provision of this Agreement.

12.  APPLICABLE LAW.  This Agreement shall be governed by the laws of the State
of Iowa.  Any dispute arising out of this Agreement, or the interpretation of is
terms, whether monetary or otherwise, shall be decided by binding arbitration
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”).  The arbitration shall be heard before a single arbitrator
in Las Vegas, Nevada, under the expedited rules of the AAA.

6


--------------------------------------------------------------------------------


The costs of the arbitration shall be borne equally by Employer and Employee
with each side to bear their own attorneys’ fees and costs.

13.  NOTICES.  Any notice or communication required or permitted hereunder shall
be in writing and shall be delivered by certified, registered or express mail,
postage prepaid.  Any such notice shall be deemed given when so delivered, as
follows:

 

(i)

If to Employer, to:

 

 

 

 

 

M. Brent Stevens

 

 

Peninsula Gaming, LLC

 

 

c/o Jefferies & Company

 

 

11100 Santa Monica Blvd, 10th Floor

 

 

Los Angeles, CA 90025

 

 

 

 

(ii)

If to Employee, to:

 

 

 

 

 

Jonathan Swain

 

 

[                                                ]

 

 

[                                                ]

 

 

[                                                ]

 

Any party may change its address for notices hereunder by notice to the other
party in accordance with this Section 13.

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
the day and year first above written.

 

 

EMPLOYER:

 

 

 

Peninsula Gaming, LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

Jonathan Swain

 

8


--------------------------------------------------------------------------------